Citation Nr: 0110415	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from July 1962 to January 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which granted service connection for residuals of a low 
back injury, and rated it 10 percent disabling, effective 
December 18, 1998.  By April 2000 decision, the RO increased 
the disability rating to 20 percent, effective February 10, 
2000.  Although each represents a grant of benefits, the 
recent decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the matter continues before the Board.

By October 1999 rating decision, the RO denied service 
connection for tinnitus and status post resection, benign 
brain tumor with residuals of scar and minor headaches.  The 
veteran filed a notice of disagreement in December 1999.  
38 C.F.R. §§ 20.201, 20.302(a) (2000).  Yet, as he did not 
perfect an appeal with regard to those issues, they are not 
now in appellate status.  38 C.F.R. §§ 20.202, 20.302(b) 
(2000).


REMAND

October 1962 service medical records show that the veteran 
complained of back pain.  A November 1962 consultation report 
indicates that X-ray studies of the lumbar and dorsal spine 
were negative for serious bone pathology.  The physician's 
impression was chronic musculoligamentous dorsal and lumbar 
back strain.

The claims file contains several medical examination reports, 
both VA and private, regarding low back symptomatology.  An 
April 1998 private medical examination report indicates that 
a computed tomography (CT) scan was conducted in 1996 or 
1997.  According to the examination report, magnetic 
resonance imaging (MRI) was performed during that period as 
well.  The physician did not have access to reports 
associated with those tests.

A February 1999 private examination report reflects an 
impression of probable diffuse degenerative disease 
throughout the lumbosacral spine.  The physician opined that 
the veteran was not a good candidate for fusion as his pain 
was not severe enough to warrant such aggressive 
intervention.

An August 1999 VA medical examination report reveals the 
presence of degenerative disc disease, spondylosis, and 
limitation of motion relative to the veteran's lumbosacral 
spine.  The examiner noted an absence of spasms and 
tenderness.  The claims file was not available for review.  

A February 2000 VA progress note indicates the presence of 
peripheral neuropathy and an opinion that the condition is 
probably secondary to the low back disability.  The progress 
note mentions a September 1998 MRI report, which is not 
associated with the claims file.  

By March 2000 statement, the veteran requested a VA medical 
examination.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

In this case, the Board lacks sufficient information with 
which to render a decision in this matter.  It does not 
appear that a VA physician has reviewed the claims file in 
its entirety.  Also, the Board requires specific information 
regarding all manifestations of the service-connected low 
back disability, to include neurologic manifestations.  Such 
information is needed to rate the veteran's disability 
accurately.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent guidance 
provided by VA, including, among other 
things, final regulations, General Counsel 
precedent opinions, and subsequent court 
decisions.  

2.  The RO should obtain all MRI and CT 
scan reports.  If, after attempting to 
obtain such, the RO determines that these 
tests were not conducted at a VA facility, 
the RO should contact the veteran 
regarding the medical facility or 
facilities that performed such procedures.  
The RO should then seek the necessary 
release and obtain the relevant reports. 

3.  Next, the RO should schedule the 
veteran for VA orthopedic and neurologic 
examinations.  Both examiners should 
provide a diagnosis or diagnoses, if any, 
with respect to the veteran's low back 
disability.  Also, the examiners should 
list all symptoms resulting from the 
veteran's low back disability.  The 
examiners should comment on the severity 
of each symptom.  The orthopedic examiner 
should state whether limitation of 
motion, if any, is mild, moderate, or 
severe.  The orthopedic examiner should 
comment on whether any pain or other 
evidence of functional impairment is due 
to arthritis.  Also, the orthopedic 
examiner should comment on the following 
factors as they relate to the lumbosacral 
spine: inability to perform normal 
working movement with normal excursion, 
strength, speed, coordination, and 
endurance, and examine factors such as 
crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination, an impaired ability to 
execute skilled movements smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse.  The claims folder must be 
made available to both of the examiners 
for review in conjunction with the 
examinations.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
compliance with this remand and, if they 
are not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 268 
(1998).  

After taking any additional development deemed appropriate in 
addition to that requested above, the RO should re-adjudicate 
the issue of entitlement to an increased rating for residuals 
of a low back injury.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




